Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges' a determination finding him guilty of disobeying a direct order and failing to comply with urinalysis testing procedures. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Tevault v Goord, 297 AD2d 870).
Cardona, P.J., Mercure, Spain, Carpinello and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.